UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2013 GELIA GROUP, CORP. (Exact name of registrant as specified in its charter) Nevada 333-186079 68-0682786 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) 140 Rowayton Avenue, 2nd Floor Rowayton, Connecticut 06853 Tel. (203) 803-1995 Fax (212) 656-1735 (Address of Principal Executive Offices) Klenovy Blvd, 6-7 Moscow, Russia 115470 Tel. (702) 605-4165 (former Address of Principal Executive Offices) Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 8, 2013, the board of directors of Gelia Group, Corp., a Nevada corporation (the “Company”), approved (i) a stock dividend of 3.272 shares for each share of common stock issued and outstanding as of the record date of November 4, 2013, and (ii) an amendment to its Articles of Incorporation to change the Company’s name to “Starstream Entertainment, Inc.” On October 8, 2013, the majority of the stockholders of the Company acting by written consent approved the stock dividend and the name change. The Company is in the process of obtaining the necessary regulatory approvals for the stock dividend, the name change and corresponding trading symbol change. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 18, 2013 Gelia Group, Corp. By: /s/ Kim Leadford Name: Kim Leadford Title: Chief Executive Officer
